Undercofler, Justice.
This is a boundary line dispute. It was transferred to this court by the Court of Appeals because the complaint involved a temporary and permanent injunction.
The record shows that a temporary restraining order was entered against the defendant on December 8, 1970, until further order of the court. Before the date set for hearing on the restraining *647order, the parties consented to a restraining order against each of them which was subsequently entered by the trial court until further order of the court. During the trial by jury, the court directed a verdict in favor of the complainant on the issue of the boundary line only. Neither the verdict nor the judgment granted any equitable relief. In his enumeration of errors, the defendant appellant contends that the trial court erred in granting the restraining order of December 8,1970. None of the other enumerations of error raise any equitable grounds for relief. Held:
Submitted December 26, 1973
Decided January 28, 1974.
Alton T. Milam, for appellant.
J. Clifford Johnson, Robert James, Harold Lane, for appellee.
The restraining order of December 8, 1970, expired by operation of law under Ga. L. 1966, pp. 609, 665; 1967, pp. 226, 240; 1972, pp. 689, 698 (Code Ann. § 81A-165 (b)) and since neither the verdict of the jury nor the judgment of the trial court granted any equitable relief, this appeal involves only a boundary line dispute which must be transferred to the Court of Appeals. Taylor v. Murray, 215 Ga. 628 (112 SE2d 583); Gilbert Hotel No. 22 v. Black, 192 Ga. 641 (16 SE2d 435).

Transferred to the Court of Appeals.


All the Justices concur.